_ Case 1:16-cr-00751-LGS Document 51 Filed 10/14/20 Page 1of1
a U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

October 8, 2020
BY ECF

Hon. Jesse M. Furman

Thurgood Marshall U.S. Courthouse
40 Foley Square

New York, New York 10007

Re: United States v. Valerie Volsky,
16 Cr. 751 (JMF)

Dear Judge Furman:

On October 6, 2020, Hatem Behiry was sentenced in United States v. Vaid et al., S3 16 Cr.
763 (LGS). Now that Judge Schofield has sentenced all ten defendants in that case, the parties
respectfully request that this matter be scheduled for sentencing, in approximately January 2021.

The Government has informed the Probation Office that we will provide to the Probation
Office a draft of our 5K motion by October 23, 2020.

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney

By: __S/
David Raymond Lewis
Stephen J. Ritchin
Timothy V. Capozzi
Assistant United States Attorneys
(646) 787-5645

ce: Alexandra V. Tseitlin, Esq. (by ECF)

Application GRANTED. Sentencing is hereby scheduled for January 12, 2021, at 3:00 p.m.. The
Clerk of Court is directed to terminate Doc. #50. SO ORDERED.

BG

Octoher 13, 2020
